                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 UNITED STATES OF AMERICA,                         No.

                                Plaintiff,         COUNTS ONE - TWELVE:
                                                   (Wire Fraud)
        v.                                         18 U.S.C. § 1343
                                                   NMT 20 Years Imprisonment
 DUC NGUYEN,                                       NMT $250,000 Fine
 a/k/a Doug Nguyen                                 NMT 3 Years Supervised Release
 [DOB: 07/31/1963]
                                                    FORFEITURE ALLEGATION:
                                Defendant.         18 U.S.C. § 981(a)(1)(C) and 28 U.S.C § 2461

                                       INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                   GENERAL ALLEGATIONS

       At all times relevant to this Indictment:

       1.      Defendant DUC NGUYEN was a resident of Houston, Texas.

       2.      Defendant DUC NGUYEN opened and had signatory power over bank accounts at

BBVA, accounts XX9396 and XX1006, both located in Houston, Texas.

       3.      Brian Hudnall opened and had signatory power over the DonDon LLC bank

accounts at Bank Liberty, account XX4541, and Pony Express Bank, account XX9990, both

located in Liberty, Missouri.

       4.      Phillip Hudnall opened and had signatory power over the following bank accounts:

               a.      BirdDog Oil Equipment LLC, Bank of America account number XX9601;

               b.      Kansas Oil Reserves 2 LLC, U.S. Bank account number XX2147.




             Case 4:20-cr-00107-RK Document 3 Filed 05/27/20 Page 1 of 8
                              COUNT ONE THROUGH TWELVE
                                      (Wire Fraud)

       5.      From approximately April, 2018 through August, 2019, in the Western District of

Missouri, and elsewhere, DUC NGUYEN devised and intended to devise a scheme to defraud

Brian Hudnall, Phillip Hudnall, and others known to the Grand Jury, and to obtain money and

property by means of materially false and fraudulent pretenses, representations and promises.

                                    MANNER AND MEANS

       As part of the scheme and artifice to defraud, NGUYEN did the following:

       6.      Paragraphs 1 - 4 of the General Allegations section of this Indictment are re-alleged

and incorporated by reference as if fully set forth herein.

       7.      DUC NGUYEN proposed an opportunity for high net worth individuals to invest

in the purchase, refurbishing and sale of used oil equipment. DUC NGUYEN told Phillip and

Brian Hudnall that profit from these transactions would be 3 to 5 times the amount of the

investment. DUC NGUYEN outlined the process for the oil equipment transactions as follows:

              DUC NGUYEN stated he had a contact, “Gary Ingram”, at the large oil company,

               who was able to sell the company’s used oil equipment.

              DUC NGUYEN stated that after purchasing the equipment, it would be

               immediately shipped to National Oilwell Varco where refurbishment usually takes

               60-120 days.

              DUC NGUYEN stated that when refurbishment is complete, the equipment would

               be shipped directly to the end buyer who has 30 days to pay the invoice for

               the equipment.




                                                  2


            Case 4:20-cr-00107-RK Document 3 Filed 05/27/20 Page 2 of 8
       8.      Brian Hudnall and Phillip Hudnall raised money from investors based upon these

representations from DUC NGUYEN.

       9.      Between May 3, 2018 and September 19, 2018, Brian Hudnall wire transferred

$415,500 from his DonDon Bank Liberty account in Liberty, Missouri, to DUC NGUYEN’s

BBVA bank account X9396, located in Houston, Texas, for the purchase, refurbishment, and

shipping of the oil equipment. On February 26, 2019, Brian Hudnall wire transferred $80,000

from his DonDon Pony Express account in Liberty, Missouri, to DUC NGUYEN’s BBVA bank

account X9396, located in Houston, Texas, for the purchase, refurbishment, and shipping of the

oil equipment. DUC NGUYEN did not use any of the monies for the purchase, refurbishment, and

shipment of used oil equipment.     DUC NGUYEN spent the money on personal expenses.

For example:

       On May 30, 2018, $37,500 was transferred to Duc Nguyen’s account x9396 at Compass

Bank from Brian Hudnall’s DonDon LLC account x4541 at Bank Liberty. The funds were

expended as follows:

                  $12,000 was withdrawn in cash between May 30, 2018 and June 4, 2018;
                  $9,000 was used to purchase a cashier’s check payable to Duc Nguyen on
                   May 30, 2018. The cashier’s check was redeposited on June 18, 2018, and was
                   expended as follows:
                      o $4,500 was withdrawn as cash on June 18, 2018;
                      o $3,000 was used to purchase a cashier’s check payable to Duc Nguyen
                          on June 18, 2018. The cashier’s check was redeposited on July 18,
                          2018, and was withdrawn as cash on July 18, 2018;
                      o $1,500 was expended at the Bellagio casino on June 18, 2018.
                  $8,000 was used to purchase a cashier’s check payable to National Oilwell
                   Varco on May 31, 2018. The cashier’s check was redeposited on June 11, 2018,
                   and expended as follows:
                      o $7,500 was used to purchase a cashier’s check payable to Caterpillar on
                          June 11, 2018. The cashier’s check was redeposited on June 13, 2018,
                          and was expended as follows:



                                               3


            Case 4:20-cr-00107-RK Document 3 Filed 05/27/20 Page 3 of 8
                                 $3,100 was expended at Bellagio casino on June 14, 2018;
                                 $1,000 was withdrawn as cash between June 13, 2018, and
                                  June 14, 2018; and
                               $800 was expended at Southwest Airlines on June 13, 2018.
                       o $500 was withdrawn as cash on June 11, 2018.
                   $2,800 was expended at Walmart between May 30, 2018 and June 1, 2018; and
                   $1,200 was expended at Paris Las Vegas on June 4, 2018.

       On July 12, 2018, $30,000 was transferred to Duc Nguyen’s account x9396 at Compass

Bank from Brian Hudnall’s DonDon LLC account x4541 at Bank Liberty. The funds were

expended as follows:

                   $11,400 was expended at Paris Las Vegas casino between July 12, 2018, and
                    July 16, 2018;
                   $4,100 was expended at Bellagio casino on July 16, 2018;
                   $3,400 was expended at Harrah’s Las Vegas casino on July 17, 2018;
                   $3,000 was withdrawn in cash between July 12, 2018 and July 17, 2018, and
                   $2,000 was withdrawn in the form of check 903 payable to Duc Nguyen and
                    was endorsed and cashed by MoneyTree Inc. and cleared July 17, 2018.

       10.     Between April 15, 2019 and June 17, 2019, Phillip Hudnall wire transferred

$1,075,000 from his Kansas Oil Reserve 2 bank account to DUC NGUYEN’s BBVA bank

account x1006, located in Houston, Texas, for the purchase, refurbishment, and shipping of the oil

equipment. DUC NGUYEN did not use any of the monies for the purchase, refurbishment, and

shipment of used oil equipment.      DUC NGUYEN spent the money on personal expenses.

For example:

               a.      On April 15, 2019, $500,000 was transferred to Duc Nguyen’s

       account x1006 at Compass Bank from Phillip Hudnall’s Kansas Oil Reserves 2

       bank account x 2147. The funds were expended as follows:

                   $200,000 was used to purchase a cashier’s check payable to Houston Title on
                    April 16, 2019. The cashier’s check was redeposited into the same account,
                    account x1006, on July 19, 2019. The check was expended as follows:
                    o $71,000 was transferred to Nguyen’s account x9396 at Compass Bank from
                       July 19, 2019 to July 22, 2019;
                                                4


             Case 4:20-cr-00107-RK Document 3 Filed 05/27/20 Page 4 of 8
           o $50,000 was used to purchase a cashier’s check payable to Paris LLC casino
              on July 19, 2019;
           o $50,000 was used to purchase a cashier’s check payable to Duc Nguyen on
              July 19, 2019. The check was endorsed and cashed by Bellagio casino.
           o $30,000 was used to purchase a cashier’s check payable to Bellagio casino
              on July 19, 2019;
      $55,000 was used to purchase a cashier’s check to Westside Lexus on April 16,
       2019. The check was redeposited into the same account, account x1006, on
       July 24, 2019. The check was expended as follows:
           o $17,000 was transferred to Duc Nguyen’s account x9396 at Compass Bank.
      $30,000 was used to purchase a cashier’s check payable to Duc Nguyen on
       April 16, 2019. The check was endorsed and cashed by Planet Hollywood;
      $50,908.78 was wire transferred to purchase gold at American Precious Metals
       Exchange on April 18, 2019;
      $50,000 was wire transferred to Paris Las Vegas casino on April 18, 2019;
      $30,000 was used to purchase a cashier’s check payable to Paris LV Operating Co
       casino on April 26, 2019;
      $26,500 was withdrawn in cash from April 16, 2019 to May 6, 2019; and
      $16,000 in checkcard debits were made at Paris Las Vegas and Bellagio casino
       from April 29, 2019 to May 6, 2019.

       b.     The $325,000 wire transfer to Nguyen’s account x1006 on May 23, 2019,

was expended on the following items:

      $150,000 was used to purchase a cashier’s check payable to National Oil Well
       Company on May 28, 2019. The check was redeposited to the same account,
       account x1006, on July 12, 2019. The check was expended as follows:
          o $60,000 was transferred to Nguyen’s account x9396 at Compass Bank from
              July 12, 2019 to July 15, 2019.
          o $50,000 was used to purchase a cashier’s check payable to Duc Nguyen on
              July 12, 2019. The check was endorsed and cashed by Paris Las Vegas
              casino.
      $50,000 was used to purchase a cashier’s check payable to Bellagio casino on
       May 23, 2019;
      $30,000 was used to purchase a cashier’s check payable to Paris LLC casino on
       May 31, 2019; and
      $30,000 in checkcard debits were made at Paris Las Vegas and Bellagio casino
       from May 24, 2019 to June 3, 2019

       c.     On June 17, 2019, $150,000 was transferred to Nguyen’s account x1006

at Compass Bank.


                                       5


   Case 4:20-cr-00107-RK Document 3 Filed 05/27/20 Page 5 of 8
                        $40,000 was used to purchase a cashier’s check payable to Duc Nguyen on
                         June 18, 2019. The check was redeposited to the same account, account
                         x1006, on July 26, 2019. The check was expended as follows:
                             o $39,639.19 was wire transferred to purchase gold from American
                                Precious Metals Exchange on July 26, 2019.
                        $32,000 was transferred to Nguyen’s account x9396 at Compass Bank from
                         June 17, 2019 to June 24, 2019;
                        $30,000 was used to purchase a cashier’s check payable to Bellagio casino
                         on June 18, 2019;
                        $30,000 in checkcard debits were made at Paris Las Vegas casino from
                         June 17, 2019 to June 25, 2019; and
                        $20,000 was used to purchase a cashier’s check payable to a relative on
                         June 18, 2019;

         11.     On or about the dates listed below, in the Western District of Missouri, and

elsewhere, defendant DUC NGUYEN, for the purpose of executing the afore-described scheme

and artifice to defraud Brian Hudnall, Phillip Hudnall, and others, caused to be transmitted by

means of wire communication in interstate commerce the signals and sounds described below for

each count, each transmission constituting a separate count:

  Count           Date               From                         To                  Amount
                             Bank Liberty            Duc Nguyen
     1          05/30/2018   Account No. X 4541      BBVA, Account No. X 9396          $37,500
                             Liberty, Missouri       Houston, Texas
                             Bank Liberty            Duc Nguyen
     2          06/05/2018   Account No. X 4541      BBVA, Account No. X 9396          $37,500
                             Liberty, Missouri       Houston, Texas
                             Bank Liberty            Duc Nguyen
     3          06/19/2018   Account No. X 4541      BBVA, Account No. X 9396          $23,500
                             Liberty, Missouri       Houston, Texas
                             Bank Liberty            Duc Nguyen
     4          06/25/2018   Account No. X 4541      BBVA, Account No. X 9396          $20,000
                             Liberty, Missouri       Houston, Texas
                             Bank Liberty            Duc Nguyen
     5          06/27/2018   Account No. X 4541      BBVA, Account No. X 9396          $25,000
                             Liberty, Missouri       Houston, Texas
                             Bank Liberty            Duc Nguyen
     6          06/29/2018   Account No. X 4541      BBVA, Account No. X 9396          $25,000
                             Liberty, Missouri       Houston, Texas

                                                 6


               Case 4:20-cr-00107-RK Document 3 Filed 05/27/20 Page 6 of 8
                              Bank Liberty             Duc Nguyen
     7           07/05/2018   Account No. X 4541       BBVA, Account No. X 9396           $30,000
                              Liberty, Missouri        Houston, Texas
                              Bank Liberty             Duc Nguyen
     8           07/12/2018   Account No. X 4541       BBVA, Account No. X 9396           $30,000
                              Liberty, Missouri        Houston, Texas
                              Bank Liberty             Duc Nguyen
     9           08/06/2018   Account No. X 4541       BBVA, Account No. X 9396           $40,000
                              Liberty, Missouri        Houston, Texas
                              Bank Liberty             Duc Nguyen
     10          09/14/2018   Account No. X 4541       BBVA, Account No. X 9396           $40,000
                              Liberty, Missouri        Houston, Texas
                              Bank Liberty             Duc Nguyen
     11          09/19/2018   Account No. X 4541       BBVA, Account No. X 9396           $40,000
                              Liberty, Missouri        Houston, Texas
                              Pony Express Bank        Duc Nguyen
     12          02/26/2019   Account No. X 9990       BBVA, Account No. X 9396           $80,000
                              Liberty, Missouri        Houston, Texas

          All in violation of Title 18, United States Code, Sections 1343.

                                ALLEGATION OF FORFEITURE

          12.     The factual allegations of Paragraphs 1 through 11 of the Indictment are re-alleged

and incorporated as though fully set forth herein for the purpose of alleging forfeiture to the United

States pursuant to the provisions of Title 18, United States Code, Sections 981(a)(1)(C), 1343, and

Title 28, United States Code, Section 2461.

          13.     As a result of the offenses alleged in Counts 1 through 12 of this Indictment, and

pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and Title 28, United States Code,

Section 2461, the defendant shall forfeit to the United States all property, real and personal,

constituting and derived from any proceeds the defendant obtained directly and indirectly as a

result of the violation incorporated by reference in this Allegation, including, but not limited to:




                                                   7


                Case 4:20-cr-00107-RK Document 3 Filed 05/27/20 Page 7 of 8
                                          Money Judgment

         14.     A money judgment representing proceeds obtained by the defendant in that the sum

in aggregate, constitutes or is derived from proceeds traceable to the offenses set forth in Counts 1

through 12.

                                          Substitute Assets

         15.     If any of the above-described forfeitable property, as a result of any act or omission

of the defendant:

                 a.     cannot be located upon the exercise of due diligence;

                 b.     has been transferred, sold to, or deposited with, a third party;

                 c.     has been placed beyond the jurisdiction of the Court;

                 d.     has been substantially diminished in value; or

                 e.     has been commingled with other property which cannot be divided without

                        difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p)

as incorporated by Title 28, United States Code, Section 2461(c), to seek forfeiture of any other

property of the defendant up to the value of forfeitable property.

                                                        A TRUE BILL.

                                                        /s/ Cynthia Johnson
                                                        FOREPERSON OF THE GRAND JURY


/s/ Paul S. Becker
Paul S. Becker
Assistant United States Attorney


Dated:          5/27/2020
         Kansas City, Missouri

                                                   8


               Case 4:20-cr-00107-RK Document 3 Filed 05/27/20 Page 8 of 8
